§ m O S O
I
La sentencia recurrida del Tribunal de Circuito de Ape-laciones revocó la Orden de 20 de agosto de 1998, así como la Resolución de 31 de agosto del mismo año, dictadas por el Tribunal de Primera Instancia, “en tanto y en cuanto permiten un descubrimiento de prueba ilimitado ..Apén-dice de la Petición de certiorari, pág. 305. Ordenó
... la continuación de los procedimientos a los fines de que el Tribunal de Primera Instancia: (1) determine si la ... Sra. Gil Bonar, tiene necesidad de recibir una pensión de ex-cónyuge; (2) de tener dicha necesidad, provea un descubrimiento de prueba adecuado para el período de tiempo a partir del 23 de octubre de 1997; (3) en caso de que la Sra. Gil Bonar insistiera en realizar un descubrimiento de prueba para algún período anterior al 23 de octubre de 1997, deberá determinar si ésta lo ha justificado adecuadamente, en cuyo caso determinará su al-cance y extensión y; (4) emita cualquier otra orden indispensable para resolver este litigio en sus méritos, lo más pronto posible. Id.
Mediante nuestra Resolución de 7 de mayo de 1999, de-negamos el recurso presentado por la señora Gil Bonar. Oportunamente nos solicitó reconsideración.
*674HH I — i
Nada nuevo añade la peticionaria, señora Gil Bonar, en su escrito de reconsideración para movernos a expedir. No nos ha puesto en condiciones de concluir que necesita uti-lizar en esta etapa los mecanismos de descubrimiento de prueba ilimitados para establecer su necesidad de alimen-tos postsentencia. Por el contrario, los autos de este caso demuestran que la prueba necesaria a esos efectos está bajo su control o es conocida por ésta.
Además, del apéndice del recurso surge información es-pecífica ya descubierta, bajo juramento, de la situación fi-nanciera del recurrido, señor Rebollo López, a saber: (a) ingreso mensual; (b) bono de Navidad; (c) cuentas banca-rias; (d) cuentas de ahorro y certificados de depósito; (e) valores de inversiones; (f) propiedades inmuebles; (g) auto-móviles; (h) dinero acumulado en la Administración del Sistema de Retiro de la Judicatura de Puerto Rico y en la Asociación de Empleados del Estado Libre Asociado de Puerto Rico; (i) deudas en concepto de préstamos persona-les e hipotecarios; (j) obligaciones en concepto de pensión alimentaria; (k) gastos personales; (1) pagos en concepto de seguro médico personal y de dependientes, entre otros.(1)
rH h-H h-H
Por otro lado, el foro apelativo atendió adecuadamente el reclamo de la peticionaria, señora Gil Bonar, de realizar el descubrimiento de prueba que sea necesario para esta-blecer la capacidad económica del recurrido en caso de que el tribunal de instancia determine que ella es acreedora a la pensión alimentaria solicitada. Así, el foro apelativo re-*675conoció su derecho de realizar un descubrimiento de prueba ordinario y adecuado para el período de tiempo que ha transcurrido a partir de 23 de octubre de 1997, fecha de la resolución del Tribunal de Primera Instancia mediante la que concedió la pensión alimentaria pendente lite a favor de la peticionaria, señora Gil Bonar, después de haberse celebrado ante dicho tribunal una vista en la cual se recibió la prueba requerida a esos fines y se determinó el monto de tales alimentos. También reconoció el Tribunal de Circuito de Apelaciones el derecho de la señora Gil Bonar a realizar un descubrimiento de prueba relativo a cualquier período anterior al 23 de octubre de 1997, previa justificación al efecto.
IV
Considerada la solicitud presentada en este recurso a la luz de lo dispuesto por el Tribunal de Circuito de Apelacio-nes, y en ausencia de un claro abuso de discreción por parte de dicho foro, sería prematura nuestra intervención en esta etapa de los procedimientos respecto al alcance y a las materias del descubrimiento de prueba a que tendría derecho la peticionaria, señora Gil Bonar, en caso de que el tribunal de instancia determine que tiene derecho a una pensión alimentaria postdivorcio. Bajo el supuesto de que se establezca tal necesidad, nada le impide a ésta recurrir nuevamente en caso de que pueda demostrar concreta-mente que este dictamen no le permite establecer en ins-tancia algún elemento esencial y pertinente de sus alegaciones.
A tenor con lo anteriormente expuesto, se deniega la Moción de Reconsideración.
Lo acordó el Tribunal y certifica la señora Secretaria del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón emitió un voto particular, al cual se unió el Juez *676Asociado Señor Corrada Del Río. El Juez Asociado Señor Rebollo López se inhibió.
— O —
Voto particular de la Juez Asociada Señora Naveira de Ro-dón, al cual se une el Juez Asociado Señor Corrada Del Río.
En la resolución que hoy emiten los miembros de este Tribunal se utiliza como fundamento para denegar la mo-ción de reconsideración presentada por la peticionaria, Sra. Yvonne Gil Bonar, el que el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) no abusó de su discreción al intervenir con la determinación del Tribunal de Primera Instancia sobre la manera de llevar a cabo el descubrimiento de prueba y manejar el caso. Además, señalan, que la peticionaria
[n]o nos ha puesto en condiciones de concluir que necesita utilizar en esta etapa los mecanismos de descubrimiento de prueba ilimitados para establecer su necesidad de alimentos postsentencia. (Énfasis suprimido.) Resolución, pág. 674.
Añaden también los miembros de este Tribunal que el descubrimiento de prueba para probar necesidad resulta innecesario, pues de los autos surge que la peticionaria, señora Gil Bonar, tiene bajo su control o le es conocida dicha prueba. (1) No podemos avalar la posición adoptada por este Tribunal.
A nuestro entender, el Tribunal de Circuito ha mal in-terpretado su función como tribunal apelativo. Ha proce-dido, sin justificación válida alguna, a sustituir su criterio *677por el del foro de instancia, en cuanto al ejercicio de la discreción en materias procesales.
Como es sabido, en nuestro ordenamiento jurídico im-pera la norma invariable de que un tribunal apelativo sólo intervendrá con las determinaciones interlocutorias discre-cionales procesales del tribunal sentenciador cuando este último haya incurrido en arbitrariedad o en un craso abuso de discreción. Lluch v. España Service Sta., 117 D.P.R. 729, 745 (1986); Valencia, Ex parte, 116 D.P.R. 909, 913 (1986); Ortiz Rivera v. Agostini, 92 D.P.R. 187, 193 (1965); Hernández Usera, Ex parte, y Enjuto, Int., 52 D.P.R. 120, 127 (1937); Vivas et al. v. Hernaiz, Targa & Co. et al., 24 D.P.R. 836, 843 (1917).
En el caso de autos no se ha demostrado que el foro de instancia haya ejercido incorrectamente su facultad discre-cional al acceder al descubrimiento de prueba solicitado por la peticionaria señora Gil Bonar y al no proveer para la bifurcación de las controversias en el caso. Lo que sí surge con meridiana claridad del expediente es que se ha preten-dido litigar en los foros apelativos hasta los más comunes incidentes procesales interlocutorios, sin que hayamos po-dido identificar una razón de peso para apartarnos de la norma general antes mencionada.
Resulta importante tener presente que la citada norma de que en ausencia de un claro abuso de discreción, no habremos de intervenir con las directrices de carácter dis-crecional de los tribunales inferiores, es aplicable en la re-lación entre un tribunal apelativo y uno sentenciador en el ejercicio de la función del primero como revisor de las ac-tuaciones judiciales del segundo. No es aplicable, sin embargo, entre dos (2) foros apelativos.(2) En Lluch v. España Service Sta., supra, pág. 745, expresamos que, de ordinario los tribunales apelativos
*678... no intervendr[emos] con el ejercicio de la discreción de los tribunales de instancia, salvo que se demuestre que hubo un craso abuso de discreción, o que el tribunal actuó con prejuicio o parcialidad, o que se equivocó en la interpretación o aplica-ción de cualquier norma procesal o de derecho sustantivo, y que nuestra intervención en esa etapa evitará un perjuicio sustancial.
No cabe duda que los tribunales de origen son los que están en mejor posición para determinar cómo se debe ma-nejar un caso que está ante su consideración. Las determi-naciones que haga en el sano ejercicio de su discreción de-ben ser respetadas por los foros apelativos, a menos, claro está, que se demuestre arbitrariedad, un craso abuso de discreción, una determinación errónea que cause grave perjuicio a una de las partes, o la necesidad de un cambio de política pública procesal o sustantiva. Esta norma for-talece el principio de que serán los tribunales de origen los que manejen los casos que le sean presentados.(3)
Entendemos que en el caso de autos el tribunal senten-ciador actuó dentro del marco de su discreción y que tiene a su disposición los mecanismos procesales necesarios para que ninguna de las partes pueda abusar del proceso. No existe razón alguna o circunstancias extraordinarias para que el Tribunal de Circuito se abrogue la discreción del foro de instancia y se atribuya el control procesal de un caso que aún está pendiente en el tribunal de origen. Dicho en otros términos, no procedía que el Tribunal de Circuito sus-tituyera su criterio por el del tribunal sentenciador con *679relación al uso de los mecanismos de descubrimiento de prueba y proveyera para la bifurcación de los trámites procesales.(4)
Con estas normas en mente, pasemos a analizar la pe-tición de certiorari en sí. Entendemos que el segundo error planteado debe examinarse. Este dispone lo siguiente:
Erró el Tribunal de Circuito de Apelaciones al privar a la Peticionaria de su derecho a descubrimiento de prueba hasta tanto probara su “necesidad” de una pensión post-divorcio, [sic] y de probarlo, entonces tendría derecho a un descubrimiento de prueba limitado y restringido en cuanto a su alcance y tiempo.
Como sabemos, el Art. 109 del Código Civil, 31 L.P.R.A. see. 385, fue sustancialmente enmendado por la Ley Núm. 25 de 16 de febrero de 1995. Mediante esta enmienda se eliminó, entre otras cosas, el requisito de culpa y se esta-blecieron ocho (8) criterios que el tribunal debe considerar al determinar si procede o no la concesión de pensión ali-mentaria a ex cónyuges y la cuantía que se debe fijar. Tam-bién deja abierta la posibilidad de que el tribunal tome en cuenta cualquier otro factor que entienda apropiado, den-tro de las circunstancias específicas del caso. Sobre el particular, el Art. 109, supra, dispone lo siguiente:
Si decretado el divorcio por cualesquiera de las causales que establece la see. 321 de este título, cualesquiera de los ex cón-yuges no cuenta con suficientes medios para vivir, el Tribunal de Primera Instancia podrá asignarle alimentos discrecionales de los ingresos, rentas, sueldos o bienes que sean de la propie-dad del otro cónyuge.
El Tribunal concederá los alimentos a que se refiere el pá-rrafo anterior, teniendo en cuenta, entre otras, las siguientes circunstancias:
(a) Los acuerdos a que hubiesen llegado los ex cónyuges.
(b) La edad y el estado de salud.
*680(c) La cualificación profesional y las probabilidades de acceso a un empleo.
(d) La dedicación pasada y futura a la familia.
(e) La colaboración con su trabajo en las actividades mercan-tiles, industriales o profesionales del otro cónyuge.
(f) La duración del matrimonio y de la convivencia conyugal.
(g) El caudal y medios económicos y las necesidades de uno y otro cónyuge.
(h) Cualquier otro factor que considere apropiado dentro de las circunstancias del caso.
Fijada la pensión alimenticia, [sic] el juez podrá modificarla por alteraciones sustanciales en la situación, los ingresos y la fortuna de uno u otro ex cónyuge. La pensión será revocada mediante resolución judicial si llegase a hacerse innecesaria, o por contraer el cónyuge divorciado acreedor a la pensión nuevo matrimonio o viviese en público concubinato. (Énfasis suplido.)
Una lectura de los ocho (8) criterios expuestos refleja con meridiana claridad que éstos se refieren tanto a la cuantía que se debe conceder como pensión alimentaria, como a lo que significa “suficientes medios para vivir”. Para determinar estos dos (2) elementos indispensables para la concesión de pensión alimentaria entre ex cónyu-ges, hay que analizar y examinar los ocho (8) factores que contiene el Art. 109 del Código Civil, supra. En cuanto al elemento de “suficientes medios para vivir”, antes de si-quiera comenzar a aportar la prueba para establecerlo, hay que precisar los parámetros con referencia a los cuales se determinará qué constituyen los medios suficientes para vivir en cada caso en particular.
Los factores establecidos en el Art. 109 del Código Civil, supra, ayudarán al tribunal a contestar las interrogantes siguientes: ¿Qué constituye para esa persona, para ese ex cónyuge, “suficientes medios para vivir”? O sea, ¿vivir cómo? ¿Qué es suficiente? Es obvio que el concepto “sufi-cientes medios para vivir” hay que determinarlo en rela-ción con algo y que ese algo podría ser la forma o el estilo de vida de la familia, antes y después del divorcio, y la de los ex cónyuges, que incluiría la época durante el matrimo-nio y la posterior al divorcio. Sin contraponerse a algo en *681específico, la disposición no tiene sentido. Después de todo, lo que es suficiente para unos puede resultar inadecuado para otros. Una vez establecido esto y la capacidad de pago es que se puede fijar la pensión alimentaria de ex cónyuges.
Cabe señalar que aún no hemos tenido la oportunidad de interpretar cuán amplia y abarcadora fue la enmienda que sufrió el citado Art. 109 en 1995. Tampoco hemos con-siderado si ésta tuvo el efecto de modificar nuestros pro-nunciamientos en Toppel v. Toppel, 114 D.P.R. 16 (1983), ni si el legislador tuvo la intención de incorporar a la disposi-ción sobre pensión alimentaria entre ex cónyuges el con-cepto de “desigualdad económica”.
Ante toda esta problemática que tenía ante sí el foro de instancia, éste entendió que para poder resolver el caso y determinar cuáles son los suficientes medios para vivir era necesario que la peticionaria realizara un descubrimiento de prueba adecuado. No hubo arbitrariedad en esta deter-minación y mucho menos se puede identificar algún abuso craso de discreción. En consecuencia, no vemos razón al-guna por la cual el Tribunal de Circuito debió interferir con el ejercicio de la discreción del foro de instancia en el ma-nejo del caso en la etapa de descubrimiento de prueba.
Debemos tener presente que aunque el descubrimiento de prueba no es ilimitado, en casos civiles éste debe ser amplio y liberal. Ades v. Zalman, 115 D.P.R 514, 518 (1984); Rivera Alejandro v. Algarín, 112 D.P.R. 830, 834 (1982). Incluye cualquier materia
... no privilegiada, que sea pertinente al asunto en controver-sia ... [y] no constituirá objeción el que la información solicitada sea inadmisible en el juicio, siempre que exista una probabili-dad razonable de que dicha información conduzca al descubri-miento de evidencia admisible. Regla 23.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Tampoco, de ordinario, será una objeción válida el hecho de que la información ya está en posesión de la parte *682promovente. Después de todo, una admisión de la parte contraria facilita la tramitación del caso, pues su presen-tación en evidencia releva a la parte que la obtuvo de tener que probar ese hecho. R. Hernández Colón, Práctica Jurídica de Puerto Rico, San Juan, The Michie Co., 1997, Caps. 28-31, págs. 220-245. La determinación que hoy avalan los miembros de este Tribunal limita, sin razón alguna, las opciones que tiene la peticionaria para probar su caso y desarrollar la teoría interpretativa del Art. 109 del Código Civil, supra, según enmendado, sobre lo que significa “su-ficientes medios para vivir”.
En Machado Maldonado v. Barranco Colón, 119 D.P.R. 563, 566 (1987), resolvimos que
... en casos ordinarios los tribunales, salvo circunstancias ex-cepcionales y únicas, no pueden prohibir el uso de dichos mecanismos. Claro está, ello no afecta la facultad de regular su extensión en orden a objeciones de onerosidad, opresión, privi-legio u otras razones válidas. (Enfasis en el original.)
A la luz de todo lo antes expuesto, no tenemos la menor duda de que el tribunal de instancia no actuó arbitraria-mente ni incurrió en un craso abuso de su discreción al permitir el descubrimiento de prueba solicitado por la pe-ticionaria y al no proveer para la bifurcación del caso. Erró, pues, el Tribunal de Circuito al intervenir con estas deter-minaciones interlocutorias.
En el ejercicio de nuestra función revisora de las actua-ciones del Tribunal de Circuito debemos expedir el recurso solicitado y revocar la sentencia emitida por dicho foro, impartiéndole a éste las directrices apropiadas para que en el futuro se abstenga de intervenir de forma indebida e innecesaria con las determinaciones interlocutorias del tribunal de instancia.
No obstante lo antes expresado, hemos revisado el apén-dice del recurso que incluye el interrogatorio que se pre-tende someter al recurrido y los documentos que se le soli-cita que traiga a la toma de deposición y esto ha creado en *683nosotros una gran preocupación. Somos conscientes que, tanto el interrogatorio como los documentos que se solici-tan tienen partes que son claramente impertinentes, one-rosas e innecesarias, cuyo único objetivo parece ser el de molestar o incomodar. Sin embargo, entendemos que las reglas procesales tienen suficientes salvaguardas y meca-nismos que le permiten al foro de instancia evitar la mala utilización del descubrimiento de prueba sin tener que lle-gar a la drástica medida de prohibirlo en su totalidad. No tenemos duda de que el foro de instancia atendería con premura y enérgicamente cualquier solicitud del recurrido relacionada con la mala utilización o sobreutilización de los mecanismos de descubrimiento de prueba. Dicho foro po-dría, entre otras cosas, establecer límites razonables al descubrimiento o tomar cualquier otra medida que estime necesaria a tenor con las circunstancias que se le presen-ten, fiscalizando de cerca el controversial descubrimiento de prueba. No se nos ha demostrado que el tribunal de instancia no esté en la disposición de salvaguardar con celo los derechos de ambas partes.
En un caso como éste, que ha generado tanta animosi-dad entre las partes, el tribunal de instancia debe ejercer un especial control para evitar que se utilice el foro judicial para propósitos ajenos a nuestra función de impartir justicia. Creemos oportuno advertir que las representacio-nes legales de las partes tienen el ineludible deber de man-tener un criterio juicioso y racional al hacer sus plantea-mientos ante los tribunales. Deben hacer abstracción del estado emocional y de la animosidad de su cliente para con la parte contraria. Después de todo, una de las funciones de un abogado es precisamente fomentar la paz y la calma para que las controversias se puedan resolver de forma objetiva, sin que la emoción empañe el entendimiento. Des-merecen los argumentos legales cuando éstos se entrela-zan con inuendos e insultos velados. Enérgicamente repu-diamos esta forma de actuar y no la toleraremos.
*684Por las razones antes expuestas, disiento de la decisión de los miembros de este Tribunal de denegar el recurso presentado. Entiendo debe reconsiderarse la resolución que denegó la expedición del certiorari solicitado, expedirse el recurso, revocar la decisión del Tribunal de Circuito de Apelaciones y devolver el caso al foro de instancia para que continúen los procedimientos de forma compatible con lo aquí expresado.

 Información que provee el recurrido, señor Rebollo López, y la peticionaria, señora Gil Bonar, revela que esta última posee una participación (privativa en algu-nos casos y en otras ganancial) en los valores de^ inversiones informados y en las propiedades inmuebles detalladas.


 Cabe señalar que casi toda la prueba que los miembros de este Tribunal identifican como conocida por la peticionaria, señora Gil Bonar, o bajo su control, va dirigida a demostrar la capacidad de pago del recurrido, Sr. Francisco Rebollo López, no la necesidad alimentaria de la señora Gil Bonar.


 Así lo hemos resuelto reiteradamente desde 1917. Véase Vivas et al. v. Hernaiz, Targa & Co. et al., 24 D.P.R. 836, 843 (1917).


 AI emitir la Resolución de 30 de junio de 1998, mediante la cual se denegó la reconsideración, aclaramos nuestro dictamen de 5 de junio de ese mismo año, en el que indicamos específicamente que le reconocíamos al foro de instancia plena liber-tad para manejar el caso. Expresamos en dicha resolución que las partes, o sea, tanto la peticionaria, señora Gil Bonar como el recurrido, señor Rebollo López, podían hacerle al tribunal de instancia “todos los planteamientos que estim[asen] pertinen-tes, incluyendo el de si proced[ía] o no una pensión provisional mientras se Ueva[ba] a cabo un descubrimiento de prueba adecuado y se res[olvía] el caso en los méritos”. (Enfasis suplido.) Como podrá observarse, no condicionamos el descubrimiento de prueba, la forma de conducir el pleito, ni la procedencia o no de los alimentos provisionales. Todo el manejo del caso y los incidentes procesales se lo dejamos al buen juicio del tribunal sentenciador.


 En concreto, nos referimos a la determinación del Tribunal de Circuito de Apelaciones a los efectos de que la peticionaria, señora Gil Bonar, primero pruebe la necesidad económica antes de poder hacer descubrimiento de prueba sobre la capa-cidad de pago del recurrido señor Rebollo López.